Honorable David L. Martindale Gray County Attorney P. O. Box 697 Pampa, Texas 79065
Re: Payment of the court reporter's salary for the 31st Judicial District.
Dear Mr. Martindale:
You ask whether article 2326j-29, V.T.C.S., or article 3912k, V.T.C.S., governs the salary of the court reporter for the 31st Judicial District. Gray County is one of the five counties which comprise this district.
Article 2326j-29, V.T.C.S., enacted in 1969, authorizes the District Judge to set the court reporter's salary within limits and to determine the proportion paid by each county. Sec. 1; Acts 1969, 61st Leg., ch. 190, at 571. However, the subsequently enacted article 3912k, V.T.C.S., provides as follows:
  Sec. 3. (a) In addition to transcript fees, fees for statements of facts, and other expenses necessary to the office authorized by law, the official shorthand reporter of each district or domestic relations court shall be paid a salary set by order of the judge of that court; provided that such salary shall be no lower than the salary on the effective date of this Act. If a judicial district is composed of more than one county, each county shall pay a portion of the salary equal to the proportion that its population bears to the total population of the judicial district.
Acts 1971, 62nd Leg., ch. 622, at 2019.
This provision does not conflict with prior statutes establishing fees for transcripts and statements of fact. Attorney General Opinion H-200 (1974). It does conflict with the provision of article 2326j-29 authorizing the district judge to apportion the court reporter's salary. Article 3912k, section 8, expressly repeals other laws prescribing compensation for the employees it covers. In our opinion, the provision of article 2326j-29 regarding apportionment of the court reporter's salary has been repealed by article 3912k, section 3. The latter provision states the apportionment rule. See Attorney General Opinions H-1009
(1977), H-35 (1973).
 SUMMARY
The salary of the court reporter for the 31st judicial district should be paid by the five counties comprising the district in the proportions prescribed by article 3912k, section 3.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee